DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-20 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 12/09/2021 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “obtain a first processing time regarding a first audio signal output by the internal speaker based on first model information of the electronic apparatus, and a second processing time regarding a second audio signal output by an external audio device based on second model information of the external audio device; obtain a difference value between the first processing time and the second processing time; and control the internal speaker to output the first audio signal or control the communication interface to transmit a control signal to the external audio device so that the first audio signal or the second audio signal is offset based on the first processing time and the second processing time” as shown in the independent claims 1 and 11. 
Regarding claim 17, the prior arts of the record fail to disclose “obtain a first processing time of the first electronic apparatus based on first model information of the first electronic apparatus stored in the first memory; obtain a second processing time of the second electronic apparatus based on second model information of the second electronic apparatus stored in the second memory; obtain a difference the first processing time and the second processing time; and based on the difference between the first processing time and the second processing time being 
Regarding claim 19, the prior arts of the record fail to disclose “obtain a first processing time corresponding to a first audio signal output through the first communication interface based on first model information of a first device; obtain a second processing time corresponding to a second audio signal output through the second communication interface based on second model information of a second device; obtain a difference between the first processing time and the second processing time; identify whether the difference between the first processing time and the second processing time is greater than a threshold value; and delay one from among the first audio signal and the second audio signal based on the difference being greater than the threshold value”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            02/10/2022